Citation Nr: 1223957	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of expenses for unauthorized private medical treatment received at Jane Phillips Medical Center in Bartlesville, Oklahoma, from July 26 - 28, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1988 to August 1988, and served on regular active duty from October 1989 to October 1993.  Her military records reflect that she served in Southwest Asia in support of Operations Desert Shield and Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the fee basis section of the Muskogee, Oklahoma Medical Center of the Department of Veterans Affairs (VA), which denied the Veteran's claim for payment or reimbursement of expenses for unauthorized private medical treatment received at Jane Phillips Medical Center in Bartlesville, Oklahoma, from July 26 - 28, 2007.
    

FINDINGS OF FACT

1.  Unauthorized medical services received at Jane Phillips Medical Center in Bartlesville, Oklahoma, from July 26 - 28, 2007, were for inpatient treatment of an emergent medical condition associated with the Veteran's service-connected PTSD.

2.   Unauthorized medical services received at Jane Phillips Medical Center in Bartlesville, Oklahoma, from July 26 - 28, 2007, were rendered on the basis of a medical emergency upon admission of such nature that a delay would have been hazardous to the Veteran's individual health.

3.  A VA medical facility was not feasibly available, and an attempt to use VA facilities beforehand for the services required would not have been medically reasonable under the clinical circumstances surrounding the Veteran's admission at Jane Phillips Medical Center in Bartlesville, Oklahoma, on July 26, 2007.



CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private hospitalization and treatment received at Jane Phillips Medical Center in Bartlesville, Oklahoma, from July 26 - 28, 2007, for treatment of a service-connected disability have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.121 (2011); Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present argument and evidence in support of her claim for payment or reimbursement of medical expenses.  In this regard, the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical expenses have been met under the facts and circumstances of this case, and the appellant has been provided with the opportunity to present written testimony and argument in support of her claim.  In this regard, it is also noted that the appellant has been offered and has declined the opportunity to be scheduled for a hearing to present additional evidence and oral testimony and argument in support of her claim.  The Board thus concludes that the requirements for the fair development of the appeal have been met in this case.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care, 38 U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; 
(2) For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; 
(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120.  

All three of these statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Additionally, claims for payment of the costs of emergency hospital care or medical services under Section 1728 will not be approved for any period beyond the date on which the medical emergency ended.  An emergency shall be deemed to have ended at the point when a VA physician has determined that, based on sound medical judgment, a veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  38 C.F.R. § 17.121.

As will be further discussed below, the present case involves emergency treatment for a service-connected disability.  Therefore, the provisions of the Veterans Millennium Health Care and Benefits Act, which provides that payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003 (See also the Veterans Millennium Health Care and Benefits Act, Public Law 106-177 ("Millennium Bill Act")), are not applicable in the present case.  See 38 U.S.C.A. § 1725(b)(D) (West 2002 & Supp. 2011).   

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id; 38 U.S.C.A. §§ 1725, 1728.

The Board will consider and apply the amended version of 38 U.S.C.A. § 1728, which is more favorable to the claimant because it liberalizes the law by mandating reimbursement and expanding the definition of emergency treatment.

As relevant, the Veteran is presently service connected for posttraumatic stress disorder (PTSD) (currently rated 100 percent disabling), residuals of a low back injury with degenerative disc disease (currently rated 40 percent disabling), chronic vaginitis and cervicitis with pelvic adhesions, status post right ovarian cyst, left salpingo-oophorectomy and right salpingectomy with chronic abdominal pain (currently rated 30 percent disabling), residuals of a fractured coccyx (currently rated noncompensably disabling), fibrocystic left breast disease (currently rated noncompensably disabling), and migraine headaches (currently rated noncompensably disabling).  Service connection for the aforementioned disabilities was in effect during the time of the unauthorized medical treatment received at Jane Phillips Medical Center in Bartlesville, Oklahoma, from July 26 - 28, 2007.  The Veteran has no medical insurance other than with VA, and she receives her medical care exclusively through VA as her primary care provider.

The Veteran's personal accounts and private medical records associated with her treatment at Jane Phillips Medical Center show that on July 26, 2007, at 3:32 a.m., the Veteran was admitted into the emergency room with a prior history of psychiatric treatment and counseling for PTSD from her primary caregivers at VA.  She arrived by private vehicle that was driven by her sister, who accompanied her to her admission at Jane Phillips Medical Center.  The Veteran was intoxicated and in a state of psychiatric distress, being in a tearful and depressed mood, expressing a desire to die, and having self-destructive thoughts.  She was observed to have non-lethal, self-inflicted cutting wounds on herself and there was vomit on her clothing.   Although the records indicate that she signed herself into emergency inpatient admission, the records also indicate that she was deemed by the admitting physicians to be eligible to be legally held for treatment on the basis of being harmful to her own self at the time.  She was admitted for psychiatric hospitalization, underwent detoxification and stabilization of her condition, and was released from Jane Phillips Medical Center on July 28, 2007, to continue her outpatient follow-up care at VA.  

Thereafter, in August 2007, the Veteran filed a timely claim for payment of treatment costs incurred at Jane Phillips Medical Center from July 26 - 28, 2007. 

According to the Veteran's treatment records at Jane Phillips Medical Center and her own personal account regarding her claim, on the date of her admission to Jane Phillips Medical Center she lived in Nowata, Oklahoma, with her 12-year-old son, who at the time was away from her home.  At the time of the incident leading to her admission for psychiatric hospitalization at Jane Phillips Medical Center, the Veteran was alone at her home and emotionally despondent over her mother's terminal illness and her own life situation.  A recovering alcoholic, she relapsed and took to drinking again.  She reportedly suffered a full-blown panic and anxiety attack following a nightmare of being physically attacked, after which she began cutting herself.  She called her sister for help, who arrived at her home, took stock of the situation, and then transported her by car to Jane Phillips Medical Center in Bartlesville, Oklahoma, which was the hospital nearest to her residence.  Upon arrival, she reported that she had been advised that the Muskogee, Oklahoma, VA Medical Center did not have a bed available for her and that she was to stay at Jane Phillips Medical Center until one was available.  

The Veteran states that she does not own a car and does not possess a valid driver's license to operate a motor vehicle; thusly, she was unable to drive herself to the nearest available VA medical facility to treat her psychiatric condition even if she was in a mentally stable state of mind to do so.  She stated that her sister did not have knowledge of the rules and regulations regarding VA-authorized fee basis treatment.  The Veteran further states that at the time of her sister's arrival at her residence, the Veteran was in a highly agitated emotional state and in extreme psychiatric distress due to her service-connected PTSD and was unable to coherently communicate to her sister as to where to take her for treatment.  As the Veteran was also bleeding from self-inflicted cutting wounds at the time, she contends that her sister, as a lay person, reasonably believed that the Veteran was in an emergent, life-threatening situation and required immediate medical attention at the nearest available medical facility, which was Jane Phillips Medical Center in Bartlesville, Oklahoma.

A VA claim worksheet dated in September 2007 shows that the signing VA physician who reviewed the medical records associated with the claim determined, in pertinent part, that a lay person would not have perceived the Veteran's condition on July 26, 2007 as a medical emergency; the Veteran's medical condition on July 26, 2007 did not prevent her from traveling to the nearest VA facility; and VA facilities were feasibly available to provide the needed medical services.  (The Board concedes that the treatment at issue related to the Veteran's service-connected PTSD.)

A VA claim worksheet dated in December 2007 shows that the two VA physicians who reviewed the medical records associated with the claim determined, in pertinent part, that a lay person would not have perceived the Veteran's condition on July 26, 2007 as a medical emergency; that the Veteran's medical condition on July 26, 2007 did not prevent her from traveling to the nearest VA facility; and that VA facilities were feasibly available to provide the needed medical services.  (As previously stated, the Board concedes that the treatment at issue that was received at Jane Phillips Medical Center related to a service-connected psychiatric disability - specifically PTSD.)  The Board notes, however, that whereas one of the reviewing VA physicians recommended disapproval of the Veteran's claim for payment of expenses, the other physician took the opposite position and recommended approval.

An online consultation of an internet mapping and direction-finding service shows that the nearest VA medical facility capable of providing inpatient psychiatric treatment relative to the Veteran's address of residence was the Muskogee, Oklahoma VA Medical Center, which was located at a driving distance of approximately 85 miles away, which translated into a driving time of approximately 1 1/2 hours.  By comparison, the Jane Phillips Medical Center in Bartlesville, Oklahoma, is located approximately 20 miles away (or approximately 26 minutes' driving time) from the Veteran's residence.

The Board has considered the totality of the above evidence and finds that it is in relative equipoise regarding the merits of the Veteran's claim.  Although the Veteran did not receive prior authorization from VA for her inpatient treatment received at the Jane Phillips Medical Center from July 26 - 28, 2007, the first element of a claim under 38 C.F.R. § 17.120 has been met: The Veteran was admitted for psychiatric hospitalization at Jane Phillips Medical Center on July 26, 2007, and was thereafter treated on an inpatient basis until her condition was stabilized and she was released on July 28, 2007.  Her depressive episode, substance abuse relapse, and panic and anxiety attack that precipitated this psychiatric hospitalization are deemed to be part and parcel to her service-connected PTSD, which is rated 100 percent disabling.

The second element of a claim under 38 C.F.R. § 17.120 has also been met: Although the VA physicians who reviewed the appellant's claim were of the opinion that a layperson would not have reasonably perceived the situation to be an emergency, the Veteran has submitted a cogent argument that her sister, a layperson, being the only person on the scene and given the surrounding circumstances at the time, would reasonably believe that the Veteran was in the throes of a genuine life-threatening medical emergency attributable to her service-connected mental disability, due to her bleeding from self-inflicted cutting wounds, vomit on her clothing, and her outward display of incoherent, irrational, and psychiatrically distressed behavior.  Indeed, the July 26, 2007 admission report from the Jane Phillips Medical Center indicates that the Veteran was deemed at the time to be in actual danger to her own personal safety and that had she refused to voluntarily admit herself she would have been compelled by operation of law to do so at the discretion of the admitting physician.  Thusly, the Board finds as a factual matter that the care and services received at the Jane Phillips Medical Center on July 26, 2007 through July 28, 2007, which were not previously authorized, were rendered in a medical emergency of such nature that a reasonable person would believe that delay of such treatment would have been hazardous to the Veteran's life or health due to her self-inflicted injuries and self-destructive thoughts. 

Finally, the third element of a claim under 38 C.F.R. § 17.120 has also been met: notwithstanding the opinion of the VA physicians who reviewed the appellant's claim that VA medical facilities were feasibly available at the time of the precipitating medical crisis, because the Board has conceded that the Veteran's sister would reasonably perceive the situation she discovered the Veteran to be in as a life-threatening medical emergency, as discussed above, it therefore follows that it is reasonable to expect that she would first seek treatment for the Veteran at the closest available medical facility.  The Board concedes the credibility of the Veteran's account regarding the circumstances the precipitated her admission for inpatient psychiatric treatment at Jane Phillips Medical Center and her statement regarding the limited knowledge possessed by her sister regarding VA fee basis treatment rules and the availability or location of the nearest VA medical facility.  At the time of the crisis, the Veteran's sister was acting in the capacity of an emergency first-responder, and the Veteran herself was essentially mentally incapacitated at the time of her sister's arrival on the scene and was thus unable to adequately advise her of where to take her for treatment and how to contact VA for treatment authorization.  It is therefore reasonable to conclude that in the emergent, pressured, and confused circumstances surrounding the events of the early morning of July 26, 2007, as described above, the sister's only reasonable option was to seek treatment for her sister at the closest known medical facility, which was the Jane Phillips Medical Center in Bartlesville, Oklahoma.  Even had she known the location of the Muskogee, Oklahoma, VA Medical Center, the private medical facility is located significantly closer to the Veteran's residence (approximately 65 miles or one hour's driving time closer).  Thusly, given the specific situation and facts of this individual case, the Board finds that VA or other Federal facilities were - as a de facto matter - not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable.

The Board also notes that on one of the fee basis worksheets associated with this claim, one VA physician presented a dissenting opinion that favored allowing the Veteran's claim for payment of expenses for unauthorized private medical treatment received at Jane Phillips Medical Center in Bartlesville, Oklahoma, from July 26 - 28, 2007.  This indicates that there was room for doubt even for the physicians involved in the review of this case regarding the merits of the Veteran's claim.  Therefore, in view of the foregoing analysis, and resolving all doubt in the Veteran's favor, the Board concludes that she has met all the elements for her claim for payment or reimbursement of expenses for unauthorized private medical treatment received at Jane Phillips Medical Center in Bartlesville, Oklahoma, from July 26 - 28, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is therefore granted.


ORDER

The claim for payment or reimbursement of expenses for unauthorized private medical treatment received at Jane Phillips Medical Center in Bartlesville, Oklahoma, from July 26 - 28, 2007, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


